Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered September 28, 1995, convicting him of *311attempted rape in the first degree, assault in the second degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversible error occurred because irrelevant and prejudicial evidence was admitted was not preserved for appellate review and we decline to address it in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Jackson, 226 AD2d 476; People v Williams, 197 AD2d 722; People v Perez, 194 AD2d 812; People v Brown, 188 AD2d 540; People v Davis, 187 AD2d 725; People v Lopez, 185 AD2d 189, 191). OBrien, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.